--------------------------------------------------------------------------------

SETTLEMENT AND SECURITY RELEASE AGREEMENT

THIS SETTLEMENT AND SECURITY RELEASE AGREEMENT (the “Agreement”) made the 27th
day of September 2013.

AMONG:

Golden Anvil S.A. de C.V., a Mexico corporation, having an office at RFC:
GAN-980527-IV9, Amapa #124; Col. San Juan; Tepic, Nay 63130

(the “Company”)

AND:

Royal Mines and Minerals Corp., a Nevada corporation, having an office at 2580
Anthem Village Dr. Henderson, NV 89052

(the “Creditor”)

WHEREAS:

A. The Company and Gainey Capital Corp. (“Gainey”) have entered into an Amended
and Restated Asset Purchase Agreement dated as of June 3, 2013, as amended July
10, 2013 (the “Asset Purchase Agreement”) pursuant to which Gainey will purchase
certain assets of the Company (the “Transaction”) in consideration for the
issuance by Gainey of: (i) 12,000,000 common shares in the Capital of Gainey
(the “Gainey Shares”) to the Company; and (ii) the issuance of a special warrant
of Gainey which is convertible for no additional consideration, from time to
time, into an aggregate maximum of 3,000,000 common shares of Gainey;

B. Closing of the Transaction is subject to a number of conditions including the
final approval of the TSX Venture Exchange;

C. The Creditor entered into a number of agreements with the Company including
but not limited to the loan agreement dated August 25, 2010, the toll processing
agreement dated December 3, 2009, the letter of intent dated October 21, 2009,
and the memorandum of understanding dated October 19, 2010 (collectively the
“Loan Agreements”) pursuant to which the creditor loaned USD$983,055 (the
“Principal”);

D. Under the Loan Agreements, the Creditor acquired a security interest in
certain of the assets being acquired by Gainey (the “Secured Assets”) under the
Asset Purchase Agreement.

E. The Company wishes to settle the Principal and interest thereon (the
“Interest”) (the Principal and the Interest collectively referred to herein as
the “Debt”) and terminate the Loan Agreements and Gainey wishes to obtain a
release of the Creditors Interest in the Assets in consideration of 2,000,000
Gainey Shares (the “Consideration Shares”) to be issued to the Creditor upon
closing of the Transaction; and

F. The Creditor is prepared to accept the Consideration Shares as full and final
satisfaction of the Debt and to release its security interest in the Secured
Assets.

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and of the covenants and agreements set out in this Agreement, the parties agree
as follows:

1.

ACKNOWLEDGMENT OF DEBT

    1.1

The Company acknowledges and agrees that it is indebted to the Creditor in the
amount of the Debt.


--------------------------------------------------------------------------------

- 2 -

2.

SETTLEMENT OF DEBT AND ISSUANCE OF CONSIDERATION SHARES

    2.1

The Creditor agrees to accept the Consideration Shares as full and final
settlement of the Debt and the Creditor agrees that the Debt will be fully
satisfied and extinguished when Gainey issues the Consideration Shares to the
Creditor, and subject only to the issuance of the Consideration Shares to the
Creditor, the Creditor releases and forever discharges the Company and Gainey,
their subsidiaries, if any, and their respective directors, officers, employees,
representatives and advisors from and against any and all claims, actions,
obligations, and damages whatsoever which the Creditor may have against any of
them relating to the Debt and agrees to execute and deliver to the Company, at
Closing (as defined below), the release in the form attached hereto as Schedule
“A” (the “Release”).

    3.

WARRANTIES REPRESENTATIONS AND ACKNOWLEDGEMENTS OF THE CREDITOR

    3.1

The Creditor represents, warrants and acknowledges to the Company that:


  (a)

the Debt constitutes the entire outstanding indebtedness of the Company to the
Creditor including Principal and Interest to the date hereof and costs;

        (b)

the Creditor has not conveyed, transferred or assigned any portion of the Debt
to any third party, and has full right, power and authority to enter into this
Agreement and to accept the Consideration Shares in full and final satisfaction
of the Debt;

        (c)

no third party has any right to payment of all or any portion of the Debt;

        (d)

the Creditor has no claims or potential claims against the Company on account of
any matter whatsoever, other than the Debt;

        (e)

all necessary corporate or other action has been taken by the Creditor to
approve this Agreement;

        (f)

the Creditor is a U.S. Person ( a “US Person”) as such term is defined in
Regulation S of the Securities Act of 1933 and has executed a US Representation
Letter in the form attached as Schedule “B” hereto (the “US Representation
Letter”) and the warranties, representations and covenants contained therein
will be true at Closing (as defined below);

        (g)

the Consideration Shares will be subject to resale restrictions as required by
applicable securities law and the certificates representing the Consideration
Shares will bear appropriate legends and the Creditor will seek its own
independent legal advice regarding such resale restrictions imposed on the
Consideration Shares;

        (h)

as a condition of the Asset Purchase Agreement the Creditor is required to enter
into a voluntary pooling agreement with Gainey in the form attached as Schedule
“C” hereto pursuant to which, among other things, the Creditor will be
restricted in assigning, pledging, selling, trading or otherwise transferring
the Consideration Shares for a period of one year from the date of issuance of
the final exchange bulletin of the TSX Venture Exchange following Closing of the
Transaction;

        (i)

The Creditor is acquiring the Consideration Shares as principal or is deemed to
be acquiring the Consideration Shares as principal in accordance with applicable
Canadian securities laws;

        (j)

as a condition of the Asset Purchase Agreement the Creditor is required to enter
into a surplus escrow agreement with Gainey in the form attached as Schedule “D”
hereto pursuant to which the Consideration Shares will be subject to certain
escrow conditions including, among other things, that the escrowed Consideration
Shares will be cancelled if the asset, property, business or interest therein in
consideration of which the securities were issued, is lost, or abandoned, or the
operations or development of such asset, property or business is discontinued;


--------------------------------------------------------------------------------

- 3 -

  (k)

the Creditor is not a person created or used solely to purchase or hold
securities in order to comply with an exemption from the prospectus requirements
of applicable securities laws and if the Creditor is not an individual, it
pre-existed this Agreement and has a bona fide purpose other than investment in
the Consideration Shares; and

        (l)

there are risks associated with the acquisition of the Consideration Shares and
the Creditor is knowledgeable or experienced in business and financial matters
and is capable of evaluating the merits and risks of an investment in the
Consideration Shares and is capable of bearing the economic risk of the
investments.


3.2

The Company’s obligation to complete the transactions contemplated hereby is
subject to the foregoing representations and warranties being true and correct
at the date of this Agreement and at the time of delivery of the Consideration
Shares by Gainey to the Creditor. Such representations and warranties will
survive the closing of the transactions contemplated hereby and will continue in
full force and effect for the benefit of the Company for a period of five years
from the date of issuance of the Consideration Shares to the Creditor. The
Creditor will indemnify the Company from and against any and all claims,
damages, losses and costs arising from such representations and warranties being
incorrect or breached.

    4.

CLOSING

    4.1

Closing of this Agreement (“Closing”) will take place on the closing date of the
Definitive Agreement or such other date as the parties to this Agreement may
agree.

    4.2

At or before Closing, the Creditor shall deliver to the Company:


  (a)

a completed and executed US Representation Letter and/or a Representation Letter
as applicable.

        (b)

a duly executed Release, which shall be deemed effective upon the issuance of
the Consideration Shares to the Creditor.

        (c)

a duly executed voluntary pooling agreement in the form of Schedule “C” hereto;
and

        (d)

a duly executed escrow agreement in the form attached as Schedule “D” hereto.


5.

GENERAL PROVISIONS

    5.1

Time will be of the essence of this Agreement.

    5.2

The Company and the Creditor will sign all other documents and do all other
things reasonably necessary to carry out this Agreement.

    5.3

The provisions contained in this Agreement constitute the entire agreement
between the parties and supersede all previous understandings, communications,
representations, and agreements, whether written or verbal, between the parties
regarding the subject matter of this Agreement.

    5.4

This Agreement may only be amended in writing with the mutual consent of each
party hereto.

    5.5

This Agreement will be governed by and construed in accordance with the laws of
British Columbia exclusively. Each party irrevocably attorns to the exclusive
jurisdiction of the courts of British Columbia, with respect to any legal
proceedings arising herefrom.

    5.6

If any provision of this Agreement is or will become illegal, unenforceable or
invalid for any reason whatsoever, such illegal, unenforceable or invalid
provisions will be severable from the remainder of this Agreement and will not
affect the legality, enforceability or validity of the remaining provisions of
this Agreement.


--------------------------------------------------------------------------------

- 4 -

5.7

All dollar amounts referred to in this Agreement are expressed in United States
currency, unless otherwise indicated.

    5.8

The parties hereto acknowledge and agree that they have been requested to and
given an opportunity to obtain independent legal advice with respect to the
subject matter of this Agreement prior to signing this Agreement, and further,
the parties hereby represent and warrant to each other that they fully
understand the terms of this Agreement and the obligations hereunder. If a party
signs this Agreement without first obtaining independent legal advice, it waives
its right to obtain independent legal advice.

    5.9

This Agreement will enure to the benefit of and be binding on each of the
parties and their respective heirs, executors, administrators, successors, and
assigns.

    5.10

This Agreement may be executed in counterparts, both of which will constitute
one complete agreement.

IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.

GOLDEN ANVIL S.A. de C.V.   ROYAL MINES AND MINERALS CORP.                      
              Per: /s/ Marco Antonio Roncon Valdes   Per: /s/ Jason S. Mitchell
  Authorized Signatory     Authorized Signatory                                
          GAINEY CAPITAL CORP.                                             Per:
/s/ David G. Coburn         Authorized Signatory      


--------------------------------------------------------------------------------

Schedule A

Release

1. GENERAL RELEASE AND TERMINATION

KNOW ALL MEN BY THESE PRESENTS that Royal Mines and Minerals Corp. (the
“Creditor”), on its own behalf and also on behalf of its heirs, executors,
administrators, successors and assigns and all persons or legal entities
entitled to make any subrogated claims on its behalf or in its name (all of whom
are hereinafter collectively referred to as the “Releasors”), for and in
consideration of 2,000,000 common shares (the “Shares”) in the capital of GAINEY
CAPITAL CORP. (“Gainey’) and all other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, do hereby remise,
release, forever discharge, hold harmless and indemnify Golden Anvil S.A. de
C.V. (“Golden Anvil”) and Gainey, and all of their past or present
administrators, employees, officers, directors, adjusters, solicitors, agents,
successors and assigns, as applicable, (all of whom are hereinafter collectively
referred to as the “Releasees”), of and from any and all manner of actions,
causes of action, suits, debts, sums of money, dues, expenses, general damages,
special damages, costs, claims and demands of any and every kind and nature
whatsoever including all types of subrogated claims and claims for indemnity or
contribution, at law or in equity, or under any statute, which the Releasors,
any of them or anyone else claiming through them or in their name ever had, now
have or which they hereafter may have against the Releasees or any of them, and
without restricting the generality of the forgoing, by reason of or arising out
of or in any way connected to any liability of the Releasees whether associated
with or related to: (i) the Debt (as such term is defined in the Settlement and
Security Release Agreement between the Creditor, Golden Anvil and Gainey dated
September 27 2013; (ii) the following agreements between the Creditor and Golden
Anvil: the loan agreement dated August 25, 2010, the toll processing agreement
dated December 3, 2009, the letter of intent dated October 21, 2009, and the
memorandum of understanding dated October 19, 2010 (collectively the “Loan
Agreements”) (iii) any debt or sum of money owing under or pursuant to the Loan
Agreements or; (iv) as a result of any dealings or relations whatsoever between
the Releasors, or any of them and the Releasees, or any of them, notwithstanding
anything to the contrary stated herein, this Release shall not be effective
until Gainey has issued the Shares to the Creditor.

The parties hereto agree that effective upon the Closing of the transactions set
out in the Amended and Restated Asset Purchase Agreement between Gainey and
Golden Anvil dated as of June 3, 2013, as amended July 10, 2013, the Loan
Agreements are hereby terminated and of no further force or effect,
notwithstanding any provision contained therein.

2. FACTS CURRENTLY KNOWN

All parties to this Release acknowledge that the facts in respect of which this
Release is made may prove to be other than, or different from, the facts now
known or believed to be true. All parties to this Release accept and assume the
risk of the facts being different and agree that this Release shall in all
respects be enforceable and not subject to termination, rescission, or variation
by discovery of any difference in facts or by discovery of any new facts.

3. ENTIRE AGREEMENT

This Release contains the entire agreement between all parties to this Release
and cancels and supersedes any prior understandings and agreements between the
parties. There are no representations, warranties, forms, conditions,
undertakings or collateral agreements, express, implied or statutory between the
parties other than as expressly set forth in this Release.

4. UNENFORCEABLE PROVISIONS

If any paragraph or section or any portion of any paragraph or section of this
Release is determined to be unenforceable or invalid for any reason by a Court
of competent jurisdiction, that unenforceability or invalidity will not affect
the enforceability or validity of the remaining portions of this Release, and
such unenforceable paragraph or section or portion thereof will be severed from
the remainder of this Release and the remaining paragraphs or sections thereof
will be and remain in full force and effect. The Creditor will execute and
deliver all such further

--------------------------------------------------------------------------------

agreements and documents and do such further acts and things as may be
reasonably required to give effect to this Release subject to reimbursement of
reasonable legal expenses incurred by the Creditor in connection therewith.

5. INDEPENDENT LEGAL ADVICE

The parties hereto acknowledge and agree that they have been requested to and
given an opportunity to obtain independent legal advice with respect to the
subject matter of this Release prior to signing this Release, and further, the
parties hereby represent and warrant to each other that they fully understand
the terms of this Release and the obligations hereunder. If a party signs this
Release without first obtaining independent legal advice, it waives its right to
obtain independent legal advice.

6. CAPACITY TO EXECUTE

All parties to this Release covenant that they have sufficient capacity to
execute this Release and have read this Release and know the contents thereof,
and hereby execute this Release of their own free act and will, fully
understanding the contents hereof, and say that they have not been influenced to
any extent whatsoever in making this Release by any representations or
statements by any of the parties to this Release or by any person or persons
representing any of the parties to this Release or acting on its behalf. The
Releasors further declare that they have carefully read this Release, the terms
of which are contractual and not a mere recital, that the entire contents hereof
are fully understood by them and that the same is being executed as their own
free act and without any pressure or duress of any description.

7. GOVERNING LAW

This Release shall be governed by and constructed in accordance with the laws of
the Province of British Columbia exclusively. Each party irrevocably attorns to
the exclusive jurisdiction of the courts of British Columbia, with respect to
any legal proceedings arising herefrom.

IN WITNESS WHEREOF the undersigned, on his own behalf and also on behalf of the
Releasors as defined herein, have executed this Release, at 2580 Anthem Village
Dr., Henderson, Nevada 89052 this 27th day of September 2013.

ROYAL MINES AND MINERALS CORP.                   Per: /s/ Jason S. Mitchell    
Authorized Signatory  


--------------------------------------------------------------------------------

Schedule B

REPRESENTATION LETTER OF U.S. CREDITOR

--------------------------------------------------------------------------------

Schedule C

VOLUNTARY POOLING AGREEMENT

--------------------------------------------------------------------------------

Schedule D

ESCROW AGREEMENT

--------------------------------------------------------------------------------